DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group A (drawn to a drug eluting stent) in the reply filed on 03/26/2021 is acknowledged.  The traversal is on the ground(s) that the prior art of Pacetti et al. (US PG Pub. 2006/0136048) does not teach all the special technical features of the claims/invention at hand, specifically the feature of the drug-containing layer being configured to completely dissolve within 60 days or less after implantation.  This is not found persuasive because the limitation of the drug-containing layer being configured to completely dissolve within 60 days or less after implantation is not considered to be a novel special technical feature.  It is to be noted that the pending claims at the time the restriction was presented, i.e. the claims dated 03/02/2020, did not actively claim the above mentioned limitation; instead, independent claim 1 set forth that “optionally, wherein the drug-containing layer is configured to completely dissolve between 45 days and 60 days after implantation” (emphasis added).  Thus, since the limitation of the drug-containing layer completely dissolving between 45-60 days was set forth at being optional, it was not considered to be a novel special technical feature of the invention.  Furthermore, paragraph [096] of the originally filed specification of the current application at hand states “The rate of degradation of the drug-containing polymer layer is generally determined by its composition. One of ordinary skill in the art may select one or more polymers using a standard PK animal test to confirm that the polymer(s) degrade between 45 and 60 days after implantation”; thus, leading one to believe that the above mentioned limitation is not a , the requirement is still deemed proper and is therefore made FINAL.
Claims 40, 43 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/26/2021.

Status of Claims
This office action is responsive to the amendment filed on 03/26/2021.  As directed by the amendment: claims 1-3, 6, 7, 9-13, 17 and 85-91 have been amended, claims 22-39, 41, 42, 45-84 and 92-107, were previously, or have currently been cancelled, new claim 108 has been added, and, as mentioned above, claims 40, 43 and 44 are withdrawn from further consideration as being drawn to nonelected inventions.  Thus, claims 1-21, 85-91 and 108 are presently examined in the current Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stent framework comprising an 8, 10 and 11 crest design (claims 85-87), stent framework comprising a plurality of stent poles having a wave design (claim 88), the stent framework comprising a plurality of single linking poles alternating between two linking poles and three linking poles between stent poles in an axial direction (claim 89), stent framework comprising four linking poles on a first end and on a second end of the stent in an axial direction (claim 90), and stent comprising a width of a crown greater than a width of a pole (claim 91) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 2 sets forth the limitation of “the drug-containing layer is configured to completely dissolve between 30 days and 60 days from implantation within a vessel” (emphasis added), however this limitation has never been mentioned/set forth in the originally filed disclosure; specifically, the originally filed disclosure never mentions/states that the drug-containing layer completely dissolves in the specific timeframe of between 30 and 60 days, as currently set forth in claim 2.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 85-91 and 108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, which set forth the parameters of the drug-containing layer being configured to completely dissolve “within 60 days or less after implantation” (claim 1)/“between 30 days and 60 days from implantation” (claim 2); however these parameters are found to be indefinite. It is not clear what exactly, structurally and/or chemically, would be needed in order to meet the above mentioned parameters; specifically, neither the claims, nor the originally filed specification disclose what specific chemical and/or structure/thickness and/or any other quantitative parameter(s) the stent would require in order to meet the above mentioned claimed parameter.  Thus, one having ordinary skill in the art would not be reasonable apprised of the scope of the invention/claims, since it is not clear what exact structure would be required to meet the above mentioned claimed parameters, thereby rending the claims indefinite. 
Regarding claims 85-87, which set forth the parameters of the stent framework comprising and 8, 10 and 11, respectively, crest design; however these parameters are found to be confusing.  It is not clear what exactly, structurally, is meant by an 8, 10 or 11 “crest design”, specifically what structure of the stent framework is being considered a crest/crest design.  Is the limitation of a “crest” meant to refer to the peaks and/or valleys of each axially extending stent ring, or the bent/crescent shape of the connecting links which connect adjacent stent rings, or some other completely different structure of the stent framework?  Neither the claims, nor the originally filed specification aides in clarifying and/or explaining what exact structure is meant by, or would be needed, in order to meet the parameters of an 8, 10 or 11 “crest design”; therefore, one having ordinary skill in the art would not be reasonable apprised of the scope of the invention/claims, thereby rendering the claims indefinite.   
Regarding claim 88, which sets forth the parameter of the stent framework comprising “a plurality of stent poles having a wave design” (emphasis added); however this parameter is found to be confusing.  It is not clear what exactly, structurally, is meant by the limitation of a “stent pole”; is the limitation of a “stent pole” meant to refer to the longitudinally adjacent, axially extending stent rings, or is it the connector links that connect adjacent axially extending stent 
Regarding claim 89, which sets forth the parameter of the stent framework comprising “a plurality of single linking poles alternating between two linking poles and three linking poles between stent poles in an axial direction”; however this parameter is found to be confusing.  Firstly, it is not clear what exactly, structurally, is meant by the limitations of “linking poles” and a “stent pole”, and secondly, it is not clear how exactly a single linking pole can alternate between two and three linking poles in an axial direction.  It is to be noted that neither the claim, nor the originally filed specification aides in clarifying and/or explaining what exact structure is meant by, or would be needed, in order to meet the limitations of “linking poles” and a “stent pole”, nor does the originally filed disclosure explain or detail how exactly, structurally, a single linking pole can alternate between two and three linking poles in an axial direction.  Therefore, one having ordinary skill in the art would not be reasonable apprised of the scope of the invention/claim, thereby rendering the claim indefinite.   
Regarding claim 90, which sets forth the parameter of the stent framework comprising four “linking poles” on each of a first end and a second end of the stent; however this parameter is found to be confusing.  It is not clear what exactly, structurally, is meant by the limitation of “linking poles”; is the limitation meant to refer to the connector links that connect adjacent axially extending stent rings, or is it referring to adjacent struts, which connect at peaks and 
Regarding claim 91, which sets forth the parameter of “a width of a crown is greater than a width of a pole”; however this parameter is found to be confusing for multiple reasons.  First, it is not clear what exactly, structurally, is meant by the limitations “crown” and “pole”, and second, it is not clear how these limitations relate to each other and/or the stent framework as a whole.  It is further noted that neither the claim, nor the originally filed specification aides in clarifying and/or explaining what exact structure is meant by a “crown” and a “pole”, and thus, one having ordinary skill in the art would not be reasonable apprised of the scope of the invention/claim, thereby rendering the claim indefinite.   
Regarding claim 108, which depends from independent claim 1 which is a device claim, i.e. the preamble of independent claim 1 states “A drug eluting stent”; however the preamble of claim 108 does not match that of the claim it depends from, instead setting forth “The method of claim 1” (emphasis added), thereby rendering the claim indefinite, since the scope of the invention/claim is not clear.  For the purpose of examination, it shall be interpreted that claim 108 is a device claim, following the preamble of independent claim 1 from which it depends.  It is to be noted that if claim 108 was meant to be a method claim depending form any of the independent method claims, instead of a device claim, then claim 108 would be withdrawn from 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 10-21 and 108 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bureau et al. (US PG Pub. 2007/0288088), hereinafter Bureau.
Regarding claims 1 and 108, Bureau discloses a drug eluting stent comprising a stent framework; a drug-containing/biodegradable layer; a drug embedded in the drug-containing/biodegradable layer; and a biocompatible base layer/electro-grafted coating disposed over the stent framework and supporting the drug-containing/biodegradable layer ([0024] - [0027] & Claim 1), wherein the drug-containing/biodegradable layer has an uneven coating thickness ([0120], Lines 1-4), wherein the drug-containing/biodegradable layer is configured to 100% completely/fully dissolve/disappear within 60 days or less after implantation of the drug eluting stent ([0043], Lines 5-7 & [0133], Lines 1-3).
Regarding claim 2, Bureau discloses the drug-eluting stent of claim of claim 1, wherein the drug-containing/biodegradable layer is configured to completely dissolve between 30 days and 60 days from implantation within a vessel ([0133], Lines 3-5).
Regarding claim 10, Bureau discloses the drug eluting stent of claim 1 or 2, wherein the drug comprises at least one drug selected from an antithrombogenic agent, an anticoagulant, an antiplatelet agent, an antineoplastic agent, an antiproliferative agent, an antibiotic, an anti-inflammatory agent, a gene therapy agent, a recombinant DNA product, a recombinant RNA product, a collagen, a collagen derivative, a protein analog, a saccharide, a saccharide derivative, and combinations of the same ([0066]).
Regarding claim 11, Bureau discloses the drug eluting stent of claim 1 or 2, wherein the drug comprises sirolimus and/or a derivative or analog ([0069], Lines 1-3).
Regarding claim 12, Bureau discloses the drug eluting stent of claim 1 or 2, wherein the drug containing/biodegradable layer has a thickness between 5 and 12 m ([0063]).
Regarding claim 13, Bureau discloses the drug eluting stent of claim 1 or 2, wherein the drug-containing/biodegradable layer is selected from the group consisting of poly(hydroxyalkanoates) (PHAs), polyacrylates, polymethacrylates, polycaprolactones, poly(ethylene glycol)(PEG), poly(propylene glycol)(PPG), poly(D-lactide), poly(L-lactide), poly(D,L-lactide), poly(meso- lactide), poly(L-lactide-co-meso-lactide), poly(D-lactide-co-meso-lactide), poly(D,L-lactide-co-meso-lactide), poly(D,L-lactide-co-PEG), poly(D,L-lactide-co- trimethylene carbonate), poly(lactide-co-glycolide), polycaprolactones, polyglycerol sebacate, polycarbonates, biopolyesters, polyethylene oxide, polybutylene terephalate, polydioxanones, hybrids, composites, collagen matrices with growth modulators, proteoglycans, glycosaminoglycans, vacuum formed small intestinal submucosa, fibers, chitin, dextran, and mixtures thereof ([0071]).
Regarding claim 14, Bureau discloses the drug eluting stent of claim 13, wherein the drug-containing/biodegradable layer is selected from tyrosine derived polycarbonates ([0071], Lines 12-13).
Regarding claim 15, Bureau discloses the drug eluting stent of claim 13, wherein the drug-containing/biodegradable layer is selected from poly(-hydroxyalcanoate)s and derivatives thereof ([0071], Lines 13-14).
Regarding claim 16, Bureau discloses the drug eluting stent of claim 13, wherein the drug-containing/biodegradable layer comprises a (PLGA) polylactide-co-glycolide 50/50 ([0118], Last two lines).
Regarding claim 17, Bureau discloses the drug eluting stent of claim 1 or 2, wherein the biocompatible base layer/electro-grafted coating layer comprises poly n-butyl methacrylate ([0039], 7th and 8th to last Lines).
Regarding claim 18, Bureau discloses the drug eluting stent of claim 1, wherein the biocompatible base layer/electro-grafted coating layer comprises an electro-grafted polymeric layer having an interdigitated surface with the drug-containing/biodegradable layer ([0039], Lines 13-17).
Regarding claim 19, Bureau discloses the drug eluting stent of claim 18, wherein the electro-grafted polymeric layer has a thickness between 10 nm and 1000 nm ([0039], Line 5 & Claim 4).
Regarding claim 20, Bureau discloses the drug eluting stent of claim 18, wherein the electro-grafted polymeric layer comprises a monomer selected from the group consisting of vinylics, epoxides, and cyclic monomers undergoing ring opening polymerization and aryl diazonium salts ([0039], last 9 Lines & Claim 5).
Regarding claim 21, Bureau discloses the drug eluting stent of claim 20, wherein the monomer is further selected from the group consisting of butyl methacrylate, methyl methacrylate, hydroxyethyl methacrylate, epsilon caprolactone, and 4-aminophenyl diazonium tetrafluoro borate ([0039], last 9 Lines & Claim 6).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bureau as applied to claim 1or 2 above, and in view of Taylor et al. (US PG Pub. 2010/0256748), hereinafter Taylor, and Mangiardi (US PG Pub. 2013/0236498).
Regarding claims 3-5, Bureau discloses the drug eluting stent of claim 1 or 2, wherein a thickness of the drug-containing/biodegradable layer on a luminal side of the stent is less than a 
	However, Taylor teaches a stent, in the same field of endeavor, with a drug-embedded biodegradable coating (show by the cross-hatch in Figure 6), the stent (8) has a abluminal surface (10), a luminal surface (12) and lateral surfaces (14a & 14b), wherein the thickness of the coating on the lateral and luminal surfaces is less than the thickness of coating on the abluminal surface, illustrated in Figure 6, wherein the ratio between the thickness on the luminal/lateral sides and the thickness on the abluminal side is between 2:3 and 1:7 (Taylor: [0342], Lines 21-35).  Furthermore, Mangiardi, who also teaches a stent in the same field of endeavor with a drug-embedded biodegradable coating, discloses that the thicknesses of the biodegradable coating layer can be adjusted on different surfaces to achieve desired degradation behavior (Mangiardi: [0108], Lines 1-2). 
	In view of the teachings of Taylor and Mangiardi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the thickness of the drug-containing/biodegradable layer, of the drug eluting stent of Bureau, to be less on the luminal and lateral sides the thickness on an abluminal side, wherein the ratio between the thickness on the luminal/lateral sides and the thickness on the abluminal side is between 2:3 and 1:7 (as taught by Taylor), in order to achieve specifically desired degradation behavior (as taught by Mangiardi) on the different surfaces of the stent based on the intended use/patient need. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bureau as applied to claim 1 or 2 above, and in view of Mangiardi and Fifer et al. (US PG Pub. 2006/0149365), hereinafter Fifer.
Regarding claim 6, Bureau discloses the drug eluting stent of claim 1 or 2, but does not specifically disclose the drug is embedded only on the abluminal side of the stent.
	However, Mangiardi teaches a stent, in the same field of endeavor, with a drug-embedded biodegradable coating, disclosing that the drug can be distributed non-uniformly throughout the coating (Mangiardi: [0053], Lines 3-5).  Furthermore, Fifer, who also teaches a stent in the same field of endeavor with a drug-embedded biodegradable coating, discloses that it is known in the art to concentrate a drug on the abluminal side of the stent in order to supply more drug to a vessel wall in which the abluminal side of the sent contacts (Fifer: [0021], Lines 5-8), further giving an example of drugs that reduce restenosis are only required on an abluminal/outer surface of a stent, not the luminal/inner surface, and having the drug on all surfaces of the stent could lead to adverse effects (Fifer: [0007], Lines 8-13).
	In view of the teachings of Mangiardi and Fifer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the drug to only be on/embedded in the drug-containing/biodegradable layer on the abluminal side, of the drug eluting stent of Bureau, in order to provide a concentration of a specific drug, i.e. one that reduces restenosis, to the vessel wall which the abluminal side of the sent is in contact with, without creating adverse effects such as drug delivery to non-targeted tissue/blood.

Claims 7-9, 85-89 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Bureau as applied to claim 1 or 2 above, and in view of McDermott et al. (US PG Pub. 2009/0306766), hereinafter McDermott.
Regarding claims 7 and 8, Bureau discloses the drug eluting stent of claim 1 or 2, wherein the stent framework is fabricated from a metal comprising at least one of stainless steel, nitinol, tantalum, cobalt-chromium MP35N or MP20N alloys, platinum, and titanium ([0038]); but does not specifically disclose the stent framework is fabricated from a single piece of metal, wire, or tubing.
	However, McDermott teaches a stent (100), illustrated in Figure 1, in the same field of endeavor, wherein the stent framework is fabricated from a single piece of wire or tubing ([0064], Lines 2-3); and also further teaches that it is well known in the art for stents to be cut from a tube or wound from a wire ([0004], Lines 1-2).
	In view of the teachings of McDermott, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the stent framework, of the drug eluting stent of Bureau, to be fabricated from a single piece of wire or tubing (as taught by McDermott), since these are well known ways, in the art, for fabricating stents.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework being fabricated from a single piece of metal, wire, or tubing, as opposed to any other way/form of fabricating.
Regarding claim 9, Bureau discloses the drug eluting stent of claim 1 or 2, but does not specifically disclose the stent framework being fabricated from a biodegradable material.
	However, McDermott teaches a stent, in the same field of endeavor, wherein the stent framework is fabricated from a biodegradable material, such that it can be resorbed in a subsequent time period ([0056], Line 4 & 8-10).
In view of the teachings of McDermott, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention In re Leshin, 125 USPQ 416.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework being fabricated from a biodegradable material, as opposed to any other material.
Regarding claims 85-87, Bureau discloses the stent of claim 1 or 2, but does not specifically disclose the stent framework comprises an 8, 10, or 11 crest design.
However, McDermott teaches a stent (100), illustrated in Figure 1, in the same field of endeavor, wherein the stent framework comprises an 8, 10, or 11 crest design (to clarify, the peaks of the zig-zag/undulating ring portions of the stent are being interpreted as crests).
In view of the teachings of McDermott, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the stent framework, of the drug eluting stent of Bureau, including having an 8, 10, or 11 crest design (as taught by McDermott), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework comprising an 8, 10, or 11 crest design, as opposed to having any other shape/form/design.
Regarding claim 88, Bureau discloses the stent of claim 1 or 2, but does not specifically disclose the stent framework comprises a plurality of stent poles having a wave design.
However, McDermott teaches a stent (100), illustrated in Figures 1 and 3C, in the same field of endeavor, wherein the stent framework comprises a plurality of stent poles (20/20C) having a wave design.
In view of the teachings of McDermott, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the stent framework, of the drug eluting stent of Bureau, including having a plurality of stent poles having a wave design (as taught by McDermott), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework comprising a plurality of stent poles having a wave design, as opposed to having any other shape/form/design.
Regarding claim 89, Bureau discloses the stent of claim 1 or 2, but does not specifically disclose the stent framework comprises a plurality of single linking poles alternating between two linking poles and three linking poles between stent poles in an axial direction.
However, McDermott teaches a stent (100), illustrated in Figure 2, in the same field of endeavor, wherein the stent framework comprises a plurality of single linking poles (20) alternating between two linking poles and three linking poles between stent poles/rings (AS1-AS5) in an axial direction (to clarify, there are three linking poles 20, in an axial direction, between stent poles/rings AS1 to AS2, and AS3 to AS4; and two linking poles 20, in an axial direction, between stent poles/rings AS2 to AS3, and AS4 to AS5).
In re Dailey et al., 149 USPQ 47. Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework comprising a plurality of single linking poles alternating between two linking poles and three linking poles between stent poles in an axial direction, as opposed to having any other shape/form/design.
Regarding claim 91, Bureau discloses the stent of claim 1 or 2, but does not specifically disclose a width of a crown is greater than a width of a pole.
However, McDermott teaches a stent (100), illustrated in Figures 1 and 5C, in the same field of endeavor, wherein the stent comprises a crown (i.e. the “U” shaped portions) having a width greater than a width of a pole (20), illustrated in Figure 5C.
In view of the teachings of McDermott, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate form/shape and/or proportions for the stent framework, of the drug eluting stent of Bureau, including having a crown with a width greater than a width of a pole (as taught by McDermott), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47; and a change in proportions, of portions of the stent, is generally recognized as In re Reese, 129 USPQ 402.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework comprising a width of a crown is greater than a width of a pole, as opposed to having any other shape/form and/or proportion.

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Bureau as applied to claim 1 or 2 above, and in view of Doran et al. (US Patent No. 6,896,696), hereinafter Doran.
Regarding claim 90, Bureau discloses the stent of claim 1 or 2, but does not specifically disclose the stent framework comprises four linking poles on a first end in an axial direction and comprises four linking poles on a second end in the axial direction.
However, Doran teaches a stent (500), illustrated in Figure 49, in the same field of endeavor, wherein the stent framework comprises four linking poles (529) on a first end (598) in an axial direction and comprises four linking poles (529) on a second end (599) in the axial direction.
In view of the teachings of Doran, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the stent framework, of the drug eluting stent of Bureau, including comprising four linking poles on a first end in an axial direction and comprises four linking poles on a second end in the axial direction (as taught by Doran), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47. Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the stent framework comprising four linking poles on a first end in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.